Citation Nr: 1810521	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a special monthly compensation (SMC) for deafness in both ears under 38 U.S.C. § 1114(k).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from April 1976 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board has determined that remand is warranted.  Specifically, there was a procedural deficiency that must be rectified.  The June 2012 rating decision denied reopening of a claim for service connection for a bilateral hearing loss because the evidence submitted since the last final denial was not found to be new and material.  The June 2012 rating decision also denied entitlement to SMC based on bilateral deafness.  In July 2012, the Veteran filed a statement in which he expressed the intent to rebut the findings of the rating decision.  He specifically requested a review of his denial of special monthly compensation due to hearing loss and expressed that he felt his hearing loss should be rated at 100 percent due to the long standing use of medication and its side effects.  The Board interprets this correspondence as a timely notice of disagreement to both the claim for SMC and the claim for reopening of service connection for bilateral hearing loss.  38 C.F.R. § 20.201(b).  Although the RO provided a statement of the case addressing SMC, no statement of the case addressing the claim for reopening service connection for bilateral hearing loss has been issued.  Therefore, the Board is required to remand the claim for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board finds that the claim for SMC is inexplicably intertwined with the reopening of service connection for hearing loss, as both involve the Veteran's hearing.  As such, both issues must be remanded and adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the record all records of VA evaluations and treatment the Veteran has received (that are not already associated with the claims file).  Also, ask the Veteran to provide releases for VA to obtain records of any pertinent private treatment.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to the AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  Furnish a statement of the case as to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss. Only if the Veteran perfects an appeal should this claim be certified to the Board following completion of any necessary development.

3.  Then, arrange for any additional development indicated (to include VA examinations, if necessary to adjudicate any reopened claims) and readjudicate the matter of entitlement to SMC, which remains on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




